                           UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF FLORIDA

                           CASE NO.: 18-CV-63048-SMITH/VALLE

UNUM LIFE INSURANCE
COMPANY OF AMERICA,

       Plaintiff,

v.

LISA BISCOTTI, EDUARDO
LOPEZ, ANGELCIRA LOPEZ,

      Defendants.
_____________________________/

                                             ORDER

        THIS CAUSE is before the Court upon pro se Defendant Lisa Biscotti’s Motion for

Disbursement of Funds (ECF No. 23). The motion was mailed in the form of a letter addressed to

the undersigned, seeking the disbursement of the $25,000 life insurance benefits at issue which

were deposited into the Court’s registry pursuant to the Court’s June 5, 2019 Order (ECF No. 18).

See also ECF Nos. 20, 22. Upon consideration, it is hereby ORDERED AND ADJUDGED as

follows:

       1.        Defendant Lisa Biscotti’s Motion for Disbursement of Funds (ECF No. 23) is

STRICKEN for violation of Local Rules 5.1 and 7.1. The motion is formatted as a letter addressed

to the undersigned without the requisite captions or formatting requirements, and additionally fails

to support its claim for relief with a memorandum of law citing supporting authorities. Any further

motions filed by any pro se party must follow the Court’s attached instructions to pro se litigants.

See Exhibit A.



                                                 1
       2.     This case is REFERRED to the Honorable Alicia O. Valle, United States

Magistrate Judge, for a Settlement Conference. By no later than August 9, 2019, Defendants Lisa

Biscotti, Eduardo Lopez and Angelcira Lopez must confer and provide Judge Valle with potential

dates to hold the Settlement Conference. The Settlement Conference must be held by no later than

October 9, 2019.

       DONE AND ORDERED in Fort Lauderdale, Florida this 23rd day of July, 2019.




                                                   RODNEY SMITH
                                                   UNITED STATES DISTRICT JUDGE

cc:

Lisa Biscotti
3015 N.W. 98th Street
Miami, FL 33147
pro se

Eduardo Lopez
2301 Fillmore Street
Apt 2
Hollywood, FL 33020
pro se

Angelcira Lopez
101 S.W. 132 Way
Apt. J418
Pembroke Pines, FL 33027
pro se




                                               2
